Exhibit 10.2

 

TOTAL SYSTEM SERVICES, INC.

PERFORMANCE SHARE AGREEMENT (2017-2019)

 

Total System Services, Inc. (“Company”) confirms that on February 17, 2017, the
Compensation Committee of the Board of Directors of the Company approved,
effective February 17, 2017  (the “Grant Date”), an award of performance shares
(“Performance Shares”) with an initial economic value equal to the product of
(a) your base salary on the Grant Date multiplied by (b) 60% of your LTIP
multiplier as determined by the Committee prior to the Grant Date (such initial
economic value being the “2017-2019 Performance Opportunity”).  The number of
Performance Shares initially granted pursuant to this Agreement will be
determined by dividing the 2017-2019 Performance Opportunity by the closing
price of the Company’s Shares on the New York Stock Exchange on the Grant Date
(your “Initial Performance Shares”). Your Initial Performance Shares will be
adjusted upward or downward based on specified performance measures for the
period 2017-2019 pursuant to the provisions of Section 1 below, with thirty
percent (30%) of your Initial Performance Shares adjusted pursuant to Section
1(b) and seventy percent (70%) adjusted pursuant to Section 1(c). Following
adjustment of your Initial Performance Shares pursuant to Section 1, the number
of Performance Shares that you become entitled to receive will vest in
accordance with the provisions of Section 2 (or Section 3 in the event of a
Change in Control), and will be payable in accordance with the provisions of
Section 9. 

 

In consideration of this 2017-2019 Performance Opportunity and your continued
employment, by TSYS or one of its Affiliates or Subsidiaries, you agree that the
Performance Shares that you receive in connection with this 2017-2019
Performance Opportunity, if any, are subject to the terms and conditions of this
Performance Share Agreement (this “Agreement”) and the  Total System Services,
Inc. 2012 Omnibus Plan (the “Plan”) and that you are bound by the terms and
conditions set forth in this Agreement, including the covenants set forth in
Section 4 of this Agreement.  Any other capitalized word used in this Agreement
and not defined in this Agreement, including each form of that word, is defined
in the Plan.

 

1.Standard Performance Terms.

 

(a)Performance Period.  The number of Performance Shares you will be entitled to
receive in connection with the 2017-2019 Performance Opportunity will be
determined on the basis of the Company’s performance during the performance
period beginning on January 1, 2017 and ending on December 31, 2019 (the
“Performance Period”).

 

(b)Performance Goals Based on Relative TSR.  The Committee will set the
performance goals for thirty percent (30%) of your Initial Performance Shares
based on the Company’s total shareholder return performance (“TSR”) relative to
the S&P 500, determined as of January 1, 2017, subject to adjustment (“Relative
TSR”) for the Performance Period.  Within 90 days after the beginning of the
Performance Period, the Committee will establish a target Relative TSR, as well
as minimum and maximum threshold levels of Relative TSR. 

 

After the end of the Performance Period, the Committee will certify the Relative
TSR and the number of Performance Shares payable pursuant to this Section 1(b)
in accordance with the table below: 

 

Relative TSR Ranking Level

Percentage of Performance Shares Payable

90th percentile or above

200%

70th percentile

150%

50th percentile

100%

25th percentile

50%

Below 25th percentile

0%



 

--------------------------------------------------------------------------------

 



 

 

“S&P 500” generally means the companies constituting the Standard & Poor’s 500
Index as of the beginning of the Performance Period (including the Company) and
which continue to be actively traded under the same ticker symbol on an
established securities market though the end of the Performance Period. A
component company of the S&P 500 that is acquired at any time during the
Performance Period (i.e., company and ticker symbol disappear) will be
eliminated from the S&P 500 for the entire Performance Period. A component
company of the S&P 500 filing for bankruptcy protection (and thus no longer
publicly traded) at any time during the Performance Period will be deemed to
remain in the S&P 500 (at an assumed TSR of minus 100%).

 

“TSR” means, with respect to the Company or other S&P 500 component company, the
change in the closing market price of its common stock (as quoted in the
principal market on which it is traded), plus dividends and other distributions
paid on such common stock during the Performance Period, divided by the closing
market price of its common stock on the last business day immediately preceding
the Performance Period. The TSR for the common stock of an S&P 500 component
company shall be adjusted to take into account stock splits, reverse stock
splits, and special dividends that occur during the Performance Period, and
assumes that all cash dividends and cash distributions are immediately
reinvested in common stock of the entity using the closing market price on the
dividend payment date.

 

(c)Performance Goals Based on Adjusted Diluted EPS Growth.  The Committee will
set the performance goals for seventy percent (70%) of your Initial Performance
Shares based on the compounded annual growth rate of the Company’s adjusted
diluted earnings per share (as reflected on the Company’s financial statements)
for the Performance Period (the “Adjusted Diluted EPS Growth”), subject to
adjustment as provided in Section 1(d).  Within 90 days after the beginning of
the Performance Period, the Committee will establish a target Adjusted Diluted
EPS Growth, as well as minimum and maximum threshold levels of Adjusted Diluted
EPS Growth.

 

After the end of the Performance Period, the Committee will certify the Adjusted
Diluted EPS Growth and the number of Performance Shares payable based on the
Company’s performance against the pre-established target, minimum and maximum
threshold levels of Adjusted Diluted EPS Growth as follows:

 

·



If the Adjusted Diluted EPS Growth equals the target for the Performance Period,
then the number of Performance Shares payable will equal 100% of your Initial
Performance Shares that are subject to this Section 1(c);

 

·



If the Adjusted Diluted EPS Growth equals the minimum threshold for the
Performance Period, then the number of Performance Shares payable will equal 50%
of your Initial Performance Shares that are subject to this Section 1(c);

 

·



If the Adjusted Diluted EPS Growth equals or exceeds the maximum threshold for
the Performance Period, then the number of Performance Shares payable will equal
200% of your Initial Performance Shares that are subject to this Section 1(c);

 

·



If the Adjusted Diluted EPS Growth falls between the minimum threshold and the
target for the Performance Period, or between the target and the maximum
threshold for the Performance Period, then the percentage of your Initial
Performance Shares that are subject to this Section 1(c) and the number of
Performance Shares that are payable will be mathematically interpolated; and

 

·



If the Adjusted Diluted EPS Growth is less than the minimum threshold for the
Performance Period, then none of your Initial Performance Shares that are
subject to this Section 1(c) will be payable.

 



 

--------------------------------------------------------------------------------

 



(d)Adjustments.  In determining the Adjusted Diluted EPS Growth, the Committee
will (i) exclude the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results; (ii) exclude the effect of
differences in currency rates compared to management’s operating plan (constant
currency); (iii) exclude foreign currency exchange gains or losses included in
non-operating income; and (iv) exclude the effect of events that are unusual in
nature or infrequent in their occurrence and which are disclosed in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to shareholders.

 

 

2.Change of Employment Status.    

 

(a) Vesting.  Except as otherwise provided in this Section 2 or Section 3, you
must remain employed with the Company, its Affiliate or its Subsidiary through
the Performance Period in order to vest in your Performance Shares.  For
purposes of this Section 2, your transfer between the Company and its Affiliate
or Subsidiary, or among Affiliates and Subsidiaries, will not be a termination
of employment.  In the event of a Change of Control, any applicable terms of
Section 3 (Change of Control) will supersede the terms of this Section 2.

 

(b)Long-Term Disability or Death.  If your employment with the Company, its
Affiliate or its Subsidiary terminates during the Performance Period due to (i)
your long-term disability (determined on the basis of your qualification for
long-term disability benefits under a plan or arrangement offered by the
Company, its Affiliate or its Subsidiary) or (ii) your death, the number of
Performance Shares that become vested and that you, or your beneficiary, will be
entitled to receive will equal the product of the number of your Initial
Performance Shares multiplied by the ratio of the number of months you were
employed during the Performance Period to the total number of months in the
Performance Period (partial months of employment will be counted as full number
of months).

 

(c)Retirement.  If you retire from the Company, its Affiliate or its Subsidiary
on or after the date you attain (i) age 65 or (ii) age 62 with 15 or more years
of service, the performance conditions set forth in Sections 1(b) and 1(c) will
continue to apply through the end of the Performance Period, and the number of
Performance Shares, if any, that become vested and that you will be entitled to
receive at the end of the Performance Period will be determined as follows:

 

(1) If you retire before February 17, 2018, you will receive at the end of the
Performance Period the number of Performance Shares determined pursuant to
Sections 1(b) and 1(c), prorated based on the ratio of the number of months you
were employed during the Performance Period to the total number of months in the
Performance Period (partial months of employment will be counted as full number
of months); and

 

(2) If you retire on or after February 17, 2018, you will be treated as if you
had remained employed through the end of the Performance Period and will receive
at the end of the Performance Period the number of Performance Shares determined
pursuant to Sections 1(b) and 1(c). 

 

If you are involuntarily terminated by the Company, its Affiliate or its
Subsidiary, you will not be considered to have “retired” for purposes of this
Section 2(c), regardless of whether your termination occurs on or after the date
you attained (i) age 65 or (ii) age 62 with 15 or more years of service, unless
the Committee determines otherwise, in its sole discretion.   

 

(d)Other Termination of Employment.  Except as set forth in Section 2(b) or (c),
if you voluntarily terminate employment or if you are involuntarily terminated
by the Company, its Affiliate or its Subsidiary before the end of the
Performance Period, your Initial Performance Shares will be forfeited
immediately.

 

(e)Violation of Covenants.  In the event that you violate any of the covenants
set forth in Section 4 (whether or not your employment with the Company is
terminated), your Initial Performance Shares will be forfeited immediately.



 

--------------------------------------------------------------------------------

 



3.Change of Control.    

 

(a) In the event of a Change of Control in which the Company is the surviving
entity or in which the Company’s successor assumes the Company’s obligations
under this Agreement, or if the Performance Shares are otherwise equitably
converted or substituted, and if your employment is subsequently terminated
within two (2) years following the date of such Change of Control (and before
the end of the Performance Period) either (i) by the Company for any reason
other than Cause or (ii) by you for Good Reason (as the terms “Cause” and “Good
Reason” are defined in the Company's applicable Change of Control Plan Document,
the provisions of which are incorporated herein by reference), then your Initial
Performance Shares will be deemed to have been earned and vested as of the date
of termination and paid out on a pro rata basis as follows: 

 

The number of Performance Shares you receive will equal the product of the
number of your Initial Performance Shares multiplied by the ratio of the number
of months you were employed during the Performance Period to the total number of
months in the Performance Period (partial months of employment will be counted
as full number of months).

 

(b) In the event of a Change of Control in which the Company’s successor does
not assume the Company’s obligations under this Agreement, or the Performance
Shares are not otherwise equitably converted or substituted, your Initial
Performance Shares will be deemed to have been earned and vested as of the
effective date of the Change of Control and paid out on a pro rata basis as
follows: 

 

The number of Performance Shares you receive will equal the product of the
number of your Initial Performance Shares multiplied by the ratio of the number
of months you were employed during the Performance Period to the total number of
months in the Performance Period (partial months of employment will be counted
as full number of months).

 

4.Restrictive Covenants.  By electronic execution of this Agreement, you agree
to the terms and conditions of the Restrictive Covenant Agreement that is
attached hereto as Exhibit “A”, the provisions of which are incorporated herein
and made a part of this Agreement by this reference.

 

5.Nontransferability of Awards.  Except as provided in Section 6 or as otherwise
permitted by the Committee, you may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate any of your Performance Shares.

 

6.Beneficiary Designation.    You may name any beneficiary or beneficiaries who
may be entitled to any right in the Performance Shares received pursuant to this
Agreement by filing a beneficiary designation for your Fidelity Account® with
Fidelity Investments. 

 

7.Tax Withholding.  The Company will withhold from any payment made under this
Agreement or any other amounts payable to you by the Company an amount
sufficient to satisfy the minimum statutory Federal, state and local income and
employment tax withholding requirements.

 

8.Adjustments.  In accordance with Section 4.4 of the Plan, the Committee will
make appropriate adjustments in the terms and conditions of your Performance
Shares in recognition of a corporate event or transaction affecting the Company
(such as a common stock dividend, common stock split, recapitalization, payment
of an extraordinary dividend, merger, consolidation, combination, spin-off,
distribution of assets to stockholders other than ordinary cash dividends,
exchange of shares, or other similar corporate change), to prevent unintended
dilution or enlargement of the potential benefits of your Performance
Shares.  The Committee's determinations pursuant to this Section 8 will be
conclusive.

 

9.Timing and Form of Payment.

 

(a)Performance Shares, if any, that vest pursuant to Section 2(b) will be paid
in Shares not later than sixty (60) days following the date of your termination
of employment on account of long-term disability or death, as applicable.



 

--------------------------------------------------------------------------------

 



 

(b)Performance Shares, if any, that vest pursuant to Section 2(a) or (c), will
be paid in Shares as soon as administratively practicable following the date the
Committee certifies the Relative TSR and Adjusted Diluted EPS Growth, and the
number of Performance Shares payable based on the applicable pre-established
target, minimum threshold and maximum threshold annual growth rate percentages,
but in no event later than March 15, 2020.  

 

(c)Performance Shares, if any, that vest pursuant to Section 3(a) will be paid
in Shares not later than sixty (60) days following the date of your termination
of employment.  Performance Shares, if any, that vest pursuant to Section 3(b)
will be paid in Shares not later than sixty (60) days following the effective
date of the Change in Control.

 

(d)If Performance Shares are to be paid to you, you will receive evidence of
ownership of those Shares.

 

10.Dividend Equivalents.  The Initial Performance Shares will be credited with
dividend equivalents equal to the amount of cash dividend payments that would
have otherwise been paid if the shares of the Company's common stock represented
by the Initial Performance Shares (including deemed reinvested additional shares
attributable to the Initial Performance Shares pursuant to this paragraph) were
actually outstanding (the “Dividend Equivalents”).  These Dividend Equivalents
will be deemed to be reinvested in additional shares of the Company's common
stock determined by dividing the deemed cash dividend amount by the Fair Market
Value of a share of the Company's common stock on the applicable dividend
payment date.  Such credited amounts will be added to the Initial Performance
Shares and will vest or be forfeited in accordance with Section 2 or 3, as
applicable, based on the vesting or forfeiture of the Initial Performance Shares
to which they are attributable.  In addition, the Initial Performance Shares
will be credited with any dividends or distributions that are paid in shares of
the Company's common stock represented by the Initial Performance Shares and
will otherwise be adjusted by the Committee for other capital or corporate
events as provided for in the Plan.

 

11.No Guarantee of Employment.  This Agreement is not a contract of employment
and it is not a guarantee of employment for life or any period of time.  Nothing
in this Agreement interferes with or limits in any way the right of the Company,
its Affiliate or its Subsidiary to terminate your employment at any time.  This
Agreement does not give you any right to continue in the employ of the Company,
its Affiliate or its Subsidiary.

 

12.Governing Law; Choice of Forum.  This Agreement will be construed in
accordance with and governed by the laws of the State of Georgia, the state in
which the Company is incorporated, without giving effect to the principles of
conflicts of law of that state.  Any action to enforce this Agreement or any
action otherwise regarding this Agreement must be brought in a court in the
State of Georgia, to which jurisdiction the Company and you consent.

 

13.Miscellaneous.  For purposes of this Agreement, “Committee” includes any
direct or indirect delegate of the Committee (to the extent permitted by Code
Section 162(m)), and, unless otherwise specified herein, the word “Section”
refers to a Section in this Agreement.  The Committee has absolute discretion to
interpret and make determinations under this Agreement.  Any determination or
interpretation by the Committee pursuant to this Agreement will be final and
conclusive.  In the event of a conflict between any term of this Agreement and
the terms of the Plan, the terms of the Plan control.  This Agreement and the
Plan represent the entire agreement between you and the Company, and you and all
Affiliates or Subsidiaries, regarding your Performance Shares.  No promises,
terms, or agreements of any kind regarding your Performance Shares that are not
set forth, or referred to, in this Agreement or in the Plan are part of this
Agreement.  In the event any provision of this Agreement is held illegal or
invalid, the rest of this Agreement will remain enforceable.  If you are an
Employee of an Affiliate or Subsidiary, your Performance Shares are being
provided to you by the Company on behalf of that Affiliate or Subsidiary, and
the value of your Performance Shares will be considered a compensation
obligation of that Affiliate or Subsidiary.  Your Performance Shares are not
Shares and do not give you the rights of a holder of Shares.  The issuance of
Shares pursuant to your Performance Shares is subject to all applicable laws,
rules and

 

--------------------------------------------------------------------------------

 



regulations, and to any approvals by any governmental agencies or national
securities exchanges as may be required.  No Shares will be issued if that
issuance would result in a violation of applicable law, including the federal
securities laws and any applicable state or foreign securities laws.

 

14.Equity Recovery.  If this Award and the Performance Shares or Shares you
receive pursuant to this Agreement are subject to recovery under any law,
government regulation or stock exchange listing requirement, the Award, the
Performance Shares, and the Shares shall be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement and the Committee shall require that you reimburse the
Company all or part of any payment or transfer related to this Award, the
Performance Shares and the Shares. 

 

15.Amendments.  The Committee has the exclusive right to amend this Agreement as
long as the amendment does not adversely affect your 2017-2019 Performance
Opportunity in any material way (without your written consent) and is otherwise
consistent with the Plan.  The Company will give written notice to you (or, in
the event of your death, to your beneficiary or estate) of any amendment as
promptly as practicable after its adoption.

 

16.Electronic Signature.  Your acceptance and execution of this Agreement shall
be made by electronic acknowledgement, and you agree that your electronic
acknowledgment of this Agreement shall be considered the equivalent of your
written signature.

 

17.Code Section 409A.  The intent of the parties is that payments under this
Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and the Company shall have complete discretion to interpret and construe
this Agreement in any manner that establishes an exemption from (or compliance
with) the requirements of Code Section 409A.  If for any reason, such as
imprecision in drafting, any provision of this Agreement does not accurately
reflect its intended establishment of an exemption from (or compliance with)
Code Section 409A, as demonstrated by consistent interpretations or other
evidence of intent, such provision shall be considered ambiguous as to its
exemption from (or compliance with) Code Section 409A and shall be interpreted
by the Company in a manner consistent with such intent, as determined in the
discretion of the Company. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “such a separation from service.” Any provision of this Agreement to the
contrary notwithstanding, if the Company determines that you are a “specified
employee,” within the meaning of Code Section 409A, then to the extent any
payment that you are entitled to under this Agreement on account of your
separation from service would be considered nonqualified deferred compensation
under Code Section 409A, such payment shall be paid or provided at the date
which is the earlier of (i) six (6) months and one day after such separation
from service and (ii) the date of your death (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments delayed pursuant to this Section 17
shall be paid in a lump-sum, without interest, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.  

 

TOTAL SYSTEM SERVICES, INC.

 

 

By:/s/ Ryland Harrelson

Ryland Harrelson

Executive Vice-President and Chief HR Officer

 



 

--------------------------------------------------------------------------------

 

 

 

 

Exhibit A


RESTRICTIVE COVENANT AGREEMENT

 

This RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is made and entered into
by and between, an executive of Total System Services, Inc. or one of its
Affiliates or Subsidiaries (‘‘Executive”), and TOTAL SYSTEM SERVICES, INC., a
Georgia corporation or one of its Affiliates or Subsidiaries (collectively the
“Company’‘).  In consideration of the Company’s grant of certain equity
interests to you in connection with your employment, and your continued
employment, by the Company or one of its Affiliates or Subsidiaries, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, the parties agree as follows:

 

1. Acknowledgments. 

(a) Executive acknowledges that during the course of Executive’s employment with
the Company, Executive has had or will have access to Confidential Information
(as defined below).  Executive understands and agrees that such Confidential
Information is of great competitive importance and commercial value to the
Company and its affiliates (collectively, the “Company Group”), and that the
improper use or disclosure of such Confidential Information by Executive would
cause irreparable harm to the Company Group.  Accordingly, Executive agrees that
the restrictive covenants contained in this Agreement are reasonable, fair, and
necessary to protect the Company Group’s legitimate business interests in
safeguarding its Confidential Information and that any claim or cause of action
of Executive against the Company Group will not constitute a defense to the
enforcement of such restrictive covenants.

(b) Executive acknowledges that an important part of Executive’s duties is, has
been, or will be to advance the business of the Company Group by directly or
through the supervision of others, developing and maintaining substantial
relationships with prospective or existing clients of the Company Group and/or
developing and maintaining the goodwill of the Company Group associated with (i)
an ongoing business, commercial or professional practice, or (ii) a specific
geographic location, or (iii) a specific marketing or trade area and/or
providing corporate support services for the Company Group including, but not
limited to, legal, financial, human resources, technical, communication, and
investor relations

(c) Executive acknowledges that in the course of Executive’s employment with the
Company, Executive has, does or will customarily and regularly solicit clients
or prospective clients and/or customarily and regularly engage in making sales
or obtaining contracts for products or services to be performed by others,
and/or perform each of the following duties: (i) have the primary duty of
managing the enterprise in which the Executive is employed; (ii) customarily and
regularly direct the work of two or more employees; and (iii) have the authority
to hire or fire other employees or have particular weight given to Executive’s
suggestions and recommendations as to the hiring, firing, advancement,
promotion, or any other change of status of other employees and/or by reason of
the Company Group’s investment of time, training, money, trust, exposure to the
public, or exposure to clients, vendors, or other business relationships, has
(a) gained a high level of notoriety, fame, reputation, or public persona as the
Company Group’s representative or spokesperson or a high level of influence or
credibility with the Company Group’s clients, vendors, or other business
relationships and/or (b) become intimately involved in the planning for or
direction of the business of the Company Group or a defined unit of the business
of the Company Group and/or (c) obtained selective or specialized skills,
knowledge, abilities, or client contacts or information.

2. Protection of Confidential Information. 

(a) Non-disclosure of Confidential Information.  From and after February 17,
2017, Executive shall hold in confidence all Confidential Information and shall
not, either directly or indirectly, use, transmit, copy, publish, reveal,
divulge or otherwise disclose or make accessible any Confidential

 

 

--------------------------------------------------------------------------------

 

 

 

 

Information to any person or entity without the prior written consent of the
General Counsel of the Company.  Executive’s obligation of non-disclosure as set
forth herein shall continue for so long as the information in question continues
to constitute Confidential Information.  The restrictions in this section 2 are
in addition to and not in lieu of any other obligations of Executive to protect
Confidential Information, including, but not limited to, obligations arising
under the Company Group’s policies, ethical rules, applicable law, or any other
contract or agreement.  Nothing in this Agreement is intended to or should be
interpreted as diminishing any rights and remedies the Company Group has under
applicable law related to the protection of confidential information or trade
secrets.

(b) Definition of Confidential Information.  For purposes of this Agreement,
“Confidential Information” means data or information relating to the business of
the Company Group that has been or will be disclosed to Executive or of which
Executive becomes aware as a consequence of or through Executive’s relationship
with the Company Group and which has value to the Company Group or, if owned by
someone else, has value to that third party, and is not generally known to the
Company Group’s competitors.  Confidential Information includes, but is not
limited to, trade secrets, information regarding clients, contractors and the
industry not generally known to the public, strategies, methods, books, records
and documents, technical information concerning products, equipment, services
and processes, procurement procedures, pricing and pricing techniques,
information concerning past, current and prospective clients, investors and
business affiliates, pricing strategies and price curves, plans or strategies
for expansion or acquisitions, budgets, research, financial and sales data,
communications information, evaluations, opinions and interpretations of
information and data, marketing and merchandising techniques, electronic
databases, models, specifications, computer programs, contracts, bids or
proposals, technologies and methods, training methods and processes,
organizational structure, personnel information, payments or rates paid to
consultants or other service providers, and other such confidential or
proprietary information, whether such information is developed in whole or in
part by Executive, by others in the Company Group or obtained by the Company
Group from third parties, and irrespective of whether such information has been
identified by the Company Group as secret or confidential.  Confidential
Information does not include any data or information that has been voluntarily
disclosed to the public by the Company Group (except where such public
disclosure has been made by Executive without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.

(c) Notice to Company Group.  In the event Executive is requested or required
pursuant to any legal, governmental, or investigatory proceeding or process or
otherwise to disclose any Confidential Information, Executive shall promptly
notify the General Counsel of the Company in writing (in no event later than
five business days prior to the disclosure unless disclosure is required in less
than five days, in which event Executive shall notify the Company Group as soon
as possible), so that the Company Group may seek a protective order or other
appropriate remedy, or, if it chooses, waive compliance with the applicable
provision of this Agreement.  Executive shall cooperate with the Company Group
to preserve the confidentiality of such Confidential Information consistent with
applicable law or court order, and shall use Executive’s best efforts to limit
any such disclosure to the minimum disclosure necessary to comply with such law
or court order.  

3. Protection Against Unfair Competition.  Executive agrees and covenants that
for a period of two (2) years from and after his termination of employment with
the Company, Executive shall not, directly or indirectly, whether through
Executive or through another person or entity, perform any of the Prohibited
Activities (as defined below) in the Territory (as defined below) or any part
thereof for or on behalf of Executive or any other person or entity that
competes with the Business of the Company Group (as defined below) or any part
thereof.

(a) For purposes of this Agreement, Executive’s “Prohibited Activities” means
activities of the type conducted, provided, or offered by Executive within two
(2) years prior to his termination of employment with the Company,  including
supervisory, management, operational, business development, maintenance of
client relationships, corporate strategy, community relations, public policy,
regulatory strategy, sales, marketing, investor relations, financial,
accounting, legal, human resource,

 

 

--------------------------------------------------------------------------------

 

 

 

 

technical and other similar or related activities and including service as a
director or in any similar capacity without the consent of the Chief Executive
Officer of the Company.

(b) For purposes of this Agreement, the “Territory” means the United States of
America, Mexico, Canada, Europe, and Brazil plus any other geographic area(s) in
which Executive is performing services for or on behalf of the Company Group as
of the date of Executive’s termination of employment.

(c) For purposes of this Agreement, the “Business of the Company Group” means
the business of (i) providing payment processing services to financial and
non-financial institutions, (ii) performing services, acquiring solutions and
related systems and integrated support services to merchant acquiring and
merchants, and related payment services to financial and nonfinancial
institutions, and (iii) providing general-purpose reloadable prepaid debit cards
and payroll cards and alternative financial services to underbanked consumers
and others, or similar or related businesses or activities conducted,
authorized, offered or provided by the Company Group within two (2) years prior
to the date of Executive’s termination of employment. 

4. Non-solicitation of Clients.  Executive agrees and covenants that for a
period of two (2) years from and after the date of Executive’s termination of
employment,  Executive shall not solicit or attempt to solicit, directly or by
assisting others, any business from any of the Company Group’s clients,
including actively sought prospective clients, with whom Executive had Material
Contact during Executive’s employment by the Company Group for purposes of
providing products or services that are competitive with those provided by the
Company Group. 

(a) For purposes of this Agreement, products or services shall be considered
competitive with those provided by the Company Group if such products or
services are of the type conducted, authorized, offered or provided by the
Company Group within two (2) years prior to the date of Executive’s termination
of employment.  

(b) For purposes of this Agreement, the term “Material Contact” means contact
between Executive and each client or potential client (i) with whom Executive
dealt on behalf of the Company Group, (ii) whose dealings with the Company Group
were coordinated or supervised by Executive, (iii) about whom the Executive
obtained Confidential Information in the ordinary course of business as a result
of Executive’s association with the Company Group, or (iv) who receives products
or services authorized by the Company Group, the sale or possession of which
results or resulted in possible compensation, commissions, or earnings for
Executive within two (2) years prior to the Executive’s termination of
employment.   

5. Non-solicitation of Employees.  Executive agrees and covenants that for a
period of two (2) years from and after the date he terminates employment,
Executive shall not solicit or attempt to solicit, directly or by assisting
others, any person who was an employee of the Company Group on, or within six
(6) months before, the date of such solicitation or attempted solicitation and
with whom Executive had contact while employed by, or serving as a director of,
the Company, for purposes of inducing such person to leave the employment of the
Company Group.

6. Non-disparagement.  Executive agrees not to make, publish or communicate to
any person or entity or in any public forum (including social media) at any time
any defamatory or disparaging remarks, comments or statements concerning any of
the Company Group, any of its affiliates, or any of their respective directors,
officers and employees.  Notwithstanding the foregoing, this section 6 does not
in any way, restrict or impede Executive from exercising protected rights to the
extent that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency.



 

 

--------------------------------------------------------------------------------

 

 

 

 

7. Enforcement.  Executive acknowledges and agrees that a breach of any of the
restrictive covenants set forth in this Agreement would cause irreparable damage
to the Company Group, the exact amount of which would be difficult to determine,
and that the remedies at law for any such breach would be
inadequate.  Accordingly, Executive agrees that, in addition to any other remedy
that may be available at law, in equity, or hereunder, the Company Group shall
be entitled to specific performance and injunctive relief, without posting bond
or other security, to enforce or prevent any breach of any of the restrictive
covenants set forth in this Agreement.  In any action for injunctive relief, the
prevailing party will be entitled to collect reasonable attorneys’ fees and
other reasonable costs from the non-prevailing party.

8. Tolling.  In the event the enforceability of any of the restrictive covenants
in this Agreement are challenged in a claim or counterclaim in court during the
time periods set forth in this Agreement for such restrictive covenants, and
Executive is not immediately enjoined from breaching any of the restrictive
covenants herein, then if a court of competent jurisdiction later finds that the
challenged restrictive covenant is enforceable, the time periods set forth in
the challenged restrictive covenant(s) shall be deemed tolled upon the filing of
the claim or counterclaim in court seeking or challenging the enforceability of
this Agreement until the dispute is finally resolved and all periods of appeal
have expired; provided, however, that to the extent Executive complies with such
restrictive covenant(s) during such challenge, the time periods set forth in the
challenged restrictive covenant(s) shall not be deemed tolled. 

9. Notification to Subsequent Employer.  Executive agrees to notify any
subsequent employer of the existence and terms of this Agreement.  In addition,
Executive authorizes the Company Group to provide a copy of this Agreement to
third parties, including but not limited to Executive’s subsequent, anticipated,
or possible future employers.

10. Notices.

(a) All notices provided for or required by this Agreement shall be in writing
and shall be deemed to have been properly given when sent to the other party by
facsimile (confirmation of receipt required) or when received by the other party
if mailed by certified or registered mail, return receipt requested, as follows:

If to the Company:Total System Services, Inc.

Attn: General Counsel

One TSYS Way

Post Office Box 2567

Columbus, Georgia 31902-2567

 

If to Executive:Most recent address on file with the Company

 

(b) Either party hereto may change the address to which notice is to be sent by
written notice to the other party in accordance with the provisions of this
section 10.

11. Governing Law; Venue.  This Agreement shall be deemed to be made in, and in
all respects shall be interpreted, construed, and governed by and in accordance
with the laws of the State of Georgia, irrespective of its choice-of-law
rules.  Any action arising under or related to this Agreement, shall be filed
exclusively in the state or federal courts with jurisdiction over Muscogee
County, Georgia or Gwinnett County, Georgia and each of the parties hereby
consents to the jurisdiction and venue of such courts.

12. Assignability.  This Agreement is personal to Executive and may not be
assigned by Executive.  Any purported assignment by Employee shall be null and
void from the initial date of the purported assignment.  This Agreement shall be
assignable by the Company and shall inure to the benefit of the Company and its
successors and assigns.



 

 

--------------------------------------------------------------------------------

 

 

 

 

13. Severability.  Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be unenforceable or invalid
for any reason, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be deemed not to be a part of this Agreement.

14. Third Party Beneficiaries.  The parties agree that the Company Group and
each member thereof are intended third party beneficiaries of this Agreement,
with full rights to enforce this Agreement.  Except as stated in the preceding
sentence, this Agreement does not confer any rights or remedies upon any person
or entity other than the parties to this Agreement and their respective
successors and permitted assigns.

15. Modification.  No provision of this Agreement may be modified or waived
except in writing signed by Executive and a duly authorized representative of
the Company.  The writing shall specifically reference this Agreement and the
provision that the Company and Executive intend to waive or
modify.  Notwithstanding the foregoing, if it is determined by a court of
competent jurisdiction that any restrictive covenant set forth in this Agreement
is excessive in duration or scope or is unreasonable or unenforceable, it is the
intention of the parties that such restriction may be modified by the court to
render it enforceable to the maximum extent permitted by law.

16. Survival.  Executive’s obligations under this Agreement shall survive the
termination of Executive’s employment for any reason, and shall thereafter be
enforceable whether or not such termination is claimed or found to be wrongful
or to constitute or result in a breach of any contract or of any other duty owed
or claimed to be owed to Executive by the Company.

   

 

17. Electronic Signature.  Executive’s acceptance and execution of this
Agreement shall be made by electronic acknowledgment, and Executive agrees that
his or her electronic acknowledgment of this Agreement shall be considered the
equivalent of his or her written signature. 

 

TOTAL SYSTEM SERVICES, INC.

 

 

By:/s/ Ryland Harrelson

Ryland Harrelson

Executive Vice-President and Chief HR Officer

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------